DETAILED ACTION
This communication is a Final office action on the merits. Claims 1, 3-16 and 18-20, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Regarding claim 1, Takizawa et al. discloses an apparatus comprising:
a base (1) that has a longitudinal direction and a lateral direction extending transversely to the longitudinal direction;
at least one hook (2) projecting from the base, wherein the at least one hook comprises a stem (21) and an engagement portion (22) extending from an upper end of the stem in the longitudinal direction, wherein the stem comprises a leading edge and a trailing edge in the longitudinal direction (Fig. 1 as shown), wherein the engagement portion extends toward both the leading edge and the trailing edge in the longitudinal direction to form a Y-shape (Fig. 1 as shown), and wherein a center of the at least one hook in the longitudinal direction is between the leading edge and the trailing edge (Fig. 1 as shown); and
at least one rib (23) projecting from the base laterally adjacent to the at least one hook, wherein a center of the at least one rib in the longitudinal direction is longitudinally offset from the center of the at least one hook in the longitudinal direction towards the leading edge of the stem (Fig. 1 as shown).
Tazikawa et al. fails to disclose wherein a height of the at least one hook is less than 0.50 mm, and wherein a height of the at least one rib is less than one-half the height of the at least one hook and is from 0.14 mm to 0.15mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the size of the hook to less than 0.50 mm and set the height of the rib to less than one-half the height of the at least one hook and is from In re Aller, 105 USPQ 233. Limiting the size of the hooks to micro hooks (hooks wherein h<0.5mm) was known as suggested in Paragraph 3 of Applicant’s disclosure. Merely, claiming a defined range to establish a proportion of a rib to hook height as attempted here is not a contribution to the art. Applicant has failed to establish that providing ribs of these proportions to micro hooks in particular is in any way novel. As shown in the prior art, providing ribs was well known in the art of hook and loop fasteners and optimizing the height of ribs relative to a hook to provide strength to the hook in multiple dimensions would only require routine skill in the art.

Regarding claim 5, Takizawa et al. further discloses wherein the at least one rib is a first rib and is laterally adjacent to a first side of the at least one hook (Fig. 1 as shown) and wherein the fastening tape further comprises a second rib (Fig. 1 shows first and second ribs on opposing sides of the hooks) projecting from the base and laterally adjacent to a second side of the at least one hook opposite from the first rib, wherein a height of the second rib is less than the height of the at least one hook, and wherein a center of the second rib in the longitudinal direction is longitudinally offset from the center of the at least one hook in the longitudinal direction towards the leading edge of the stem (Fig. 1 as shown).

Regarding claim 9, Takizawa et al. discloses an apparatus comprising:
a base (1) that has a longitudinal direction and a lateral direction extending transversely to the longitudinal direction;

a plurality of ribs (23) rows extending in the longitudinal direction, wherein each rib row of the plurality of rib rows comprises a plurality of ribs projecting from the base, and wherein at least one rib of the plurality of ribs is laterally adjacent to at least one hook of the plurality of hooks such that a center of the at least one rib in the longitudinal direction is longitudinally offset from a center of the at least one hook in the longitudinal direction (Figs. 1 as shown).
Tazikawa et al. fails to disclose wherein a height of the at least one hook is less than 0.50 mm, and wherein a height of the at least one rib is less than one-half the height of the at least one hook and is from 0.14 mm to 0.15mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the size of the hook to less than 0.50 mm and set the height of the rib to less than one-half the height of the at least one hook and is from 0.14 mm to 0.15mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See Claim 1 above.

Regarding claim 10, Takizawa et al. further disclose wherein the at least one hook comprises a leading edge and a trailing edge in the longitudinal direction, and wherein the center 

Regarding claim 11, Takizawa et al. further disclose wherein the at least one rib comprises a leading edge and a trailing edge in the longitudinal direction, and wherein the leading edge of the at least one rib is substantially aligned with the leading edge of the at least one hook (Fig. 1 as shown wherein the term “substantially” is considered to significantly broaden the term aligned such that Takizawa et al. reads on the limitation).

Regarding claim 12, Takizawa et al. further discloses wherein at least one rib row of the plurality of rib rows is between a first hook row and a second hook row of the plurality of hook rows such that each rib of the at least one rib row is laterally adjacent to a corresponding hook of the first hook row and a center of each rib of the at least one rib row in the longitudinal direction is longitudinally offset from a center of the corresponding hook of the first hook row (Fig. 1 as shown).

Claims 3, 4, 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. as applied to claims 1, 5 and 12 above, and further in view of Krantz et al. (US Pg Pub. 2002/0022108).
Regarding claims 3 and 4, Takizawa et al. discloses the invention except for wherein the at least one rib at least partially overlaps and is substantially aligned with the leading edge of the stem in a lateral direction.

From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the rib in an overlapped and substantially aligned position to provide lateral stability of the leading edge of the stem.

Regarding claims 6 and 7, Takizawa et al. discloses the invention except for wherein a leading edge of the first and a leading edge of the second rib at least partially overlap and are substantially aligned with the leading edge of the stem.
Krantz et al. teaches wherein a rib (127) partially overlaps a leading edge of a stem and is substantially aligned with the leading edge of the stem (Figs. 1A and 1B as shown; wherein the term “substantially” is considered to significantly broaden the term aligned such that Takizawa et al. reads on the limitation).
From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the ribs in an overlapped and substantially aligned position to provide lateral stability of the leading edge of the stem.

Regarding claim 8, Takizawa et al. discloses the invention except for wherein the at least one rib at least partially overlaps the leading edge of the stem without overlapping the trailing edge of the stem.

From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the rib in an overlapped position to provide lateral stability of the leading edge of the stem.

Regarding claim 13 and 14, Takizawa et al. further discloses wherein each hook of the first hook row comprises a leading edge and a trailing edge (Fig. 1 as shown), but fails to disclose wherein each rib of the at least one rib row at least partially overlaps and is substantially aligned with the leading edge of the corresponding hook of the first hook row in the lateral direction.
Krantz et al. teaches wherein a rib (127) partially overlaps a leading edge of a stem and is substantially aligned with the leading edge of the stem (Figs. 1A and 1B as shown; wherein the term “substantially” is considered to significantly broaden the term aligned such that Takizawa et al. reads on the limitation).
From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the rib in an overlapped and substantially aligned position to provide lateral stability of the leading edge of the stem.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takizawa et al. and Krantz et al. as applied to claim 12 above, and further in view of Cheng (US Pg Pub. 2018/0072465).
Regarding claim 15, Takizawa et al. further discloses:

wherein a second rib row of the plurality of rib rows is between the first hook row and the second hook row such that each rib of the second rib row is laterally adjacent to a corresponding hook of the second hook row and a center of each rib of the second rib row in the longitudinal direction is longitudinally offset from a center of the corresponding hook of the second hook row in the longitudinal direction (Fig. 1 as shown), and wherein the first rib row is between the second rib row and the first rib row (Fig. 1 as shown).
Tazikawa et al. fails to disclose that wherein the ribs of the first rib row are longitudinally offset from the ribs of the second rib row, and wherein the hooks of the first hook row are longitudinally offset from the hooks of the second hook row.
Cheng teaches an apparatus wherein adjacent rows of hooks are offset from each other (Figs. 8 and 9 as shown).
From this teaching of Cheng, it would have been obvious to one of ordinary skill in the art at the time of the invention to offset hooks such that the ribs of a first row are offset from ribs of a second row to allow for greater alignment flexibility of the fastener hooks and to allow for closer alignment of the rows.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. in view of Krantz et al.
Regarding claim 16 and 18, Takizawa et al. discloses an apparatus comprising:
a base (1) that has a longitudinal direction and a lateral direction extending transversely to the longitudinal direction;

at least one rib (23) projecting from the base laterally adjacent to the at least one hook, wherein the rib does not overlap a trailing edge of the at least one hook (Fig. 1 as shown).
Takizawa et al. fails to disclose wherein the at least one rib at least partially overlaps and is substantially aligned with the leading edge of the at least one hook.
Krantz et al. teaches wherein a rib (127) partially overlaps a leading edge of a stem and is substantially aligned with the leading edge of the stem (Figs. 1A and 1B as shown; wherein the term “substantially” is considered to significantly broaden the term aligned such that Takizawa et al. reads on the limitation).
From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the rib in an overlapped and substantially aligned position to provide lateral stability of the leading edge of the stem.
The combination of Tazikawa et al. and Krantz et al. fails to disclose wherein a height of the at least one hook is less than 0.50 mm, and wherein a height of the at least one rib is less than one-half the height of the at least one hook and is from 0.14 mm to about 0.15mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the size of the hook to less than 0.50 mm and set the height of the rib to less than one-half the In re Aller, 105 USPQ 233. See Claim 1 above.




Regarding claim 19, Takizawa et al. further discloses wherein a center of the at least one hook is between the leading edge and the trailing edge of the at least one hook, and wherein a center of the at least one rib in the longitudinal direction is longitudinally offset from the center of the at least one hook in the longitudinal direction (Fig. 1 as shown).

Regarding claim 20, Takizawa et al. further discloses:
wherein the at least one rib is a first rib and is laterally adjacent to a first side of the at least one hook (Fig. 1 as shown),
wherein the fastening tape further comprises a second rib (Fig. 1 shows first and second ribs on opposing sides of the hooks) projecting from the base and laterally adjacent to a second side of the at least one hook opposite from the first rib,
wherein a height of the second rib is less than the height of the at least one hook (Fig. 1 as shown),

Takizawa et al. fails to disclose wherein the at second rib at least partially overlaps the leading edge of the stem.
Krantz et al. teaches wherein a rib (127) partially overlaps a leading edge of a stem (Figs. 1A and 1B as shown).
From this teaching of Krantz et al. it would have been obvious to one of ordinary skill in the art to locate the second rib in an overlapped position to provide additional lateral stability of the leading edge of the stem.

Response to Arguments
Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive. In the previous argument’s filed 26 June 2020, Applicant argued the criticality of the claimed dimensions causing an unexpected technical effect on the hooks’ ability to withstand cracks. Examiner’s response mailed 21 July 2020 questioned whether any such evidence of the connection between the range of heights and resistance to cracking had been properly established. Since then, Applicant has not addressed these concerns from the Examiner. In re Aller places the burden of proving the criticality of the claimed ranges in the hands of the Applicant. 
Instead, Applicant has questioned whether any rationale for a proposed modification was provided. Applicant also notes from the MPEP “why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.” As noted above, it 
Applicant also suggests Examiner has relied upon impermissible hindsight.  Applicant explains that Takizawa fails to recognize the problem with cracking during the forming process. While no discussion of cracking is noted, it is clear that the prior art does recognize the need in general for ribs to provide structural support for the hooks. As noted in the previous Office Action, using a particular height of ribs does not appear to have any particular criticality specific to the cracking of the ribs. Instead, the original disclosure merely links the presence of ribs and the avoidance of cracking. No criticality of the heights of the ribs and hooks is ever established.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677